RESOLUCIÓN
Examinadas las comparecencias del Procurador General de Puerto Rico y del Colegio de Abogados de Puerto Rico, a los efectos de que no hay queja alguna pendiente contra Iván L. Pagán Hernández, y la comparecencia de la Directora de Inspección de Notarías a los efectos de que la obra notarial de éste no refleja deficiencia alguna, se or-dena la reinstalación de Iván L. Pagán Hernández, al ejer-cicio de la abogacía y el notariado en Puerto Rico, efectiva la misma el 15 de enero de 1997. Se le conmina al más fiel y estricto cumplimiento de los Cánones del Código de Etica Profesional de Puerto Rico.
Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo. El Juez Asociado Señor Hernández Denton no intervino.
(jFdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo